Appellant was convicted of rape, and his punishment fixed at twenty-five years confinement in the penitentiary. The only question raised by the record which we deem necessary to pass upon, is the sufficiency of the evidence. Appellant insists that it is not sufficient to make out the consummated offense of rape. Prosecutrix, a girl 11 years of age, testified to the completed act of rape. Her mother testified to facts indicating bruises, lacerations, and other circumstances corroborating the testimony of the child. The testimony of the physicians to a certain extent also corroborate the testimony of prosecutrix. While it is true that neither of the physicians testified to the act of penetration, or testified that the circumstances indicate a penetration, yet neither of the physicians controvert the testimony of the child to the effect that there was penetration. This being the substance of the record, we do not feel authorized to disturb the finding of the jury, as there is evidence to support their verdict. No error appearing in the record, the judgment is affirmed.
Affirmed.